Citation Nr: 1236611	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-23 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for right knee degenerative changes, currently rated at 10 percent disabling prior to September 4, 2009, and rated at 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from September 1987 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which, in pertinent part, denied the Veteran's claim for an increased rating in excess of 10 percent for right knee degenerative changes.  The RO mailed the Veteran a letter to this effect in October 2008, along with a copy of the September 2008 rating action and notice of his appellate rights.  The Veteran filed a Notice of Disagreement (NOD) in December 2008, objecting the denial of his claim for an increased rating for right knee degenerative changes only in a September 2008 rating decision.  After being provided a Statement of the Case (SOC) relative to this issue in March 2009, the Veteran submitted a statement in July 2009 that referenced his pending appeal for an increased rating, which was accepted by the RO as a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b)(2011).

In an April 2010 rating decision, the RO partially granted an increased rating for the Veteran's right knee degenerative changes from 10 percent to 20 percent disabling, effective from September 4, 2009.  The Veteran continues to appeal to the Board for the assignment of higher ratings for this disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.





REMAND

The Veteran was last afforded a VA orthopedic examination in January 2010.  A February 2010 private treatment note indicated that the Veteran had slipped and fallen down his basement stairs, reinjuring his knee.  He reported increased knee pain and swelling in February 2010 and subsequent treatment notes reflected his continued complaints of these symptoms.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the private treatment records suggesting that the Veteran sustained an additional knee injury in February 2010 and that his disability may have worsened, a new examination is required.

A review of the claims file reveals that the Veteran regularly receives treatment for his right knee at VA and from a private orthopedist.  VA treatment records dated from through December 2010 and private treatment records dated through May 2010 are located in the claims file and there are no electronic medical records.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated VA treatment records.  Such treatment records dated through December 2010 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC should obtain the Veteran's updated private treatment records from Excelsior Orthopaedics.  Such treatment records dated through May 2010 are located in the claims file.  The Veteran is informed that it may be necessary for him to complete an appropriate authorization form to allow VA to obtain these records.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  Following the completion of the development listed in items numbered one and two, the RO/AMC should afford the Veteran a VA orthopedic examination with an appropriate examiner to determine the current severity of his right knee degenerative changes.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

With regard to the right knee, the examiner should note the ranges of motion and whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: pain on use, including during flare-ups; weakened movement; excess fatigability; or incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

In addition, the examiner should note whether the Veteran has any impairment of the tibia and fibula, including nonunion or malunion.  The examiner should also note whether the Veteran has any dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand.

5.  Following completion of the above and any additional development deemed warranted, the issue on appeal should again be re-adjudicated; and if not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


